Case 2:17-cv-04140-DWL Document 135-12 Filed 05/15/19 Page 1 of 4




                     EXHIBIT J
                       Case 2:17-cv-04140-DWL Document 135-12 Filed 05/15/19 Page 2 of 4                               I
                                                                                                                       ,
                         -                 -   -os 1)b!-Y.   ~   __                l _             nitals~
                                                                                                                       'j
                                                                                   Prepr,-ed By      --i-    J         i
                                                                               _   AP!) oved By
                                                                                                  ~------'--__,        •I
, ..>   WILSON !ONES      G7 tl/ C:>REEN

                                                                                                                       l
                                                                                                                       j




                                                                                                                  23




                                                                                                   ~ ,2G      -\'4,,
                                                                                                                  27




                                                                                                    WB00000011
                   Case 2:17-cv-04140-DWL Document 135-12 Filed 05/15/19 Page 3 of 4

5/15/2019,                                   WILENCHIK & BARTNESS, PC
3:36 PM                                         AIR Transaction Listing                Page     1


                                                    Selection Criteria

Clie.Selection               Include: BRIDGES/CWT
AIR.Classification           Open


'B' for Billed. 'P' for Posted.

ID            Type                Client
         Date Invoice#            Check Number




39710       PAY         B BRIDGES/CWT                                                   (10000.00)
  7/31/2017 G:140509
            Payment - thank you


                                                 Redacted
39998       PAY                 B BRIDGES/CWT                                             (290.31)
  8/31/2017 G:140679
               p         t th     k


                                             Redacted
40276       PAY         B BRIDGES/CWT                                                   (17676.93)
  9/30/2017 G:140862
            Payment - thank you




                                                                                        WB00000012
                Case 2:17-cv-04140-DWL Document 135-12 Filed 05/15/19 Page 4 of 4

5/15/2019~                         WILENCHIK & BARTNESS, PC
3:36 PM                               AIR Transaction Listing                       Page     2

ID             Type      Client




40499       PAY         B BRIDGES/CWT                                                 (4573.09)
 10/31/2017 1:55062
            Payment - thank you


Grand Total
                                               Redacted
     Payment                                                                         (32540.33)




                                                                                    WB00000013
